      3:20-cv-02755-MGL         Date Filed 10/09/20      Entry Number 15        Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

JOHN DOE,                               )            C/A No. 3:20-cv-02755-MGL
                                        )
              Plaintiff,                )
                                        )
                      v.                )
                                        )            CONSENT AMENDED
MARK KEEL, in his official capacity as  )            SCHEDULING ORDER
Chief of South Carolina Law Enforcement )
Division, SOUTH CAROLINA LAW            )
ENFORCEMENT DIVISION (“SLED”), )
                                        )
              Defendants.               )

        Pursuant to the Federal Rules of Civil Procedure and the Local Civil Rules of this
District, the following schedule is established for this case.

1.     Motions to join other parties and amend the pleadings (Fed.R.Civ.P.16(b)(3)(A)) shall be
       filed no later than November 2, 2020.1

2.     Plaintiff(s) shall file and serve a document identifying by full name, address, and
       telephone number each person whom Plaintiff(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all information
       required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by December
       2, 2020.

3.     Defendant(s) shall file and serve a document identifying by full name, address, and
       telephone number each person whom Defendant(s) expects to call as an expert at trial and
       certifying that a written report prepared and signed by the expert including all information
       required by Fed. R. Civ. P. 26(a)(2)(B) has been disclosed to other parties by February 5,
       2021.

4.     Counsel shall file and serve affidavits of records custodian witnesses proposed to be
       presented by affidavit at trial no later than February 3, 2021. Objections to such
       affidavits must be made within fourteen (14) days after the service of the disclosure. (See
       Fed.R.Evid. 803(6), 902(11), or 902(12) and Local Civil Rule 16.02(D)(3)).

5.     Discovery shall be completed no later than April 1, 2021. All discovery requests shall be
       served in time for the responses thereto to be served by this date. De bene esse
       depositions must be completed by discovery deadline. No motions relating to discovery


            1
              As a general rule, when no timely response is filed to any motion, the Court will
     grant the motion with the notation that it is being "granted without opposition."
      3:20-cv-02755-MGL         Date Filed 10/09/20        Entry Number 15        Page 2 of 2



       shall be filed until counsel have consulted and attempted to resolve the matter as required
       by Local Civil Rule 7.02 and have had a telephone conference with Judge Lewis in an
       attempt to resolve the matter informally. The request for a telephone conference
       should be made within the time limit prescribed by local rule for filing such a
       motion. Attorneys should send a request for a telephone conference via e-mail to
       Lewis_ecf@scd.uscourts.gov.

6.     Motions in limine must be filed no later than August 12, 2021. Written responses are
       due seven (7) days thereafter.

7.     All other motions, except those to complete discovery, those nonwaivable motions made
       pursuant to Fed.R.Civ.P. 12, and those relating to the admissibility of evidence at trial,
       shall be filed on or before April 23, 2021. (Fed.R.Civ.P.16(b)(3)(A)).

8.     Mediation shall be completed in this case on or before June 16, 2021. See the Mediation
       Order filed in this case which sets forth mediation requirements.

9.     No later than July 1, 2021 the parties shall file and exchange Fed.R.Civ.P. 26(a)(3)
       pretrial disclosures. Within fourteen (14) days thereafter, a party shall file and exchange
       Fed.R.Civ.P. 26(a)(3) objections, any objections to use of a deposition designated by
       another party and any deposition counter-designations under Fed.R.Civ.P. 32(a)(6).

10.    Parties shall furnish the Court pretrial briefs seven (7) days prior to the date set for jury
       selection (Local Civil Rule 26.05). Attorneys shall meet at least seven (7) days prior to
       the date set for submission of pretrial briefs for the purpose of exchanging and marking
       all exhibits. See Local Civil Rule 26.07.

11.    This case is subject to being called for jury selection and/or trial on or after September 2,
       2021.


                                              s/Mary Geiger Lewis
                                              MARY GEIGER LEWIS
                                              UNITED STATES DISTRICT JUDGE
Columbia, South Carolina
October 9, 2020
